SUBSEQUENT

              WRIT OF HABEAS CORPUS


               CERTIFIED COPIES OF


              POST CONVICTION




FROM:          183R° CRIMINAL COURT



                        OF

                                           RECEIVED IN
                                      COURT OF CRIMINAL APPEALS
              HARRIS COUNTY, TEXAS
                                            IJUL 23 2015

                                         Abe! Acosta, Clerk
               BRADLEY, MERIA JAMES
                     1328927-C


                    APPLICANT



                        VS.



                THE STATE OF TEXAS


                   RESPONDENT




PAGE I OF I                                       REV. 01-02-04
                                INDEX
                                                                     PAGE


   DISTRICT ATTORNEY ACKNOWLEDGMENT LETTER

   STATE'S MOTION REQUESTING DESIGNATION OF ISSUES                    2

   STATE'S PROPOSED ORDER DESIGNATING ISSUES                          3

   LETTER TO APPLICANT                                                6

   CERTIFICATE OF THE CLERK                                           7




PAGE   I   OF   I                                    REV: 01-02-04
Belinda Hill                                                                          Criminal Justice Center
Interim First Assistant                                                               1201 Franklin, Suite 600
                                                                                    Houston, Texas 77002-190 I




                          HARRIS COUNTY DISTRICT ATTORNEY
                                          DEVON ANDERSON


                                                 August 15,2014


     Chris Daniel, District Clerk
     Harris County, Texas
     1201 Franklin
     Houston, Texas 77002
                                                  Re: Ex parte BRADLEY, MERIA JAMES
                                                  No. 1328927-C in the 183RD
                                                  District Court of Harris County, Texas
                                                  Filing date: 08/13/2014


     Date copy of writ delivered to District Attorney's Basket: August 15,2014
     By: R. GARCIA


     Dear Sir:

    I hereby acknowledge receipt of a copy of the above-captioned post conviction application for
    writ of habeas corpus, filed pursuant to Article 11.07 of the Texas Code of Criminal Procedure.
    Therefore, I waive service by certified mail as provided therein.

     I understand that I have 15 days from the date received to answer.

                                                         Sincerely,


     AUG 1 8 2014

    Date Received                                       , ·Assistant·BistPictcAttorney
                                                           Harris County, Texas
.
'
                                                                             FiLE.U
                                                                              Chris Daniel
                                                                              District Clerk
                                                                                               (\)~
                                                                                                1
                                                                                               "'\   J

                                   CAUSE NO. 1328927-C

    EX PARTE                                      §

                                                  §      OF

    MERIA JAMES BRADLEY,                          §      HARRIS COUNTY, TEXAS
      Applicant

                     MOTION REQUESTING DESIGNATION OF ISSUES

          The State of Texas, by and through its Assistant District Attorney for Harris
    County, requests that this Court, pursuant to TEX. CooE CRIM. PROC. art. 11.07, §3(d),
    designate the following issue which needs to be resolved:
          1. Whether the applicant was denied the effective assistance of counsel.

          Service has been accomplished by mailing a true and correct copy of the

    foregoing instrument to the following address:

                 Mr. Meria James Bradley
                 TDCJ # 1837524
                 Polunsky Unit
                 3872 FM 350 South
                 Livingston, Texas 77351

          SIGNED this 2nd day of September, 2014.

                                              Respectfully submitted,

                                               Si\~       '\"'   D   ~\\!~
                                              Sharon Y. Chu
                                              Assistant District Attorney
                                              Harris County, Texas
                                              1201 Franklin, Suite 600
                                              Houston, Texas 77002
                                              (713) 755-6657
                                              Texas Bar I.D. #24051950
        .'                                                                           FIL~-D
~   .                                                                                    Chris Oamel
                                                                                         District Clerk


                                             CAUSE NO. 1328927-C

             EX PARTE                                       §

                                                            §    OF

             MERIA JAMES BRADLEY,                           §    HARRIS COUNTY, TEXAS
               Applicant

                              STATE'S PROPOSED ORDER DESIGNATING ISSUES

                   Having reviewed the applicant's application for writ of habeas corpus, the

             Court finds that the following issue needs to be resolved in the instant proceeding:

                   1. Whether the applicant was denied the effective assistance of counsel.

                   Therefore, pursuant to Article 11.07, §3(d}, this Court will resolve the above-

             cited issue and then enter findings of fact.

                   The Clerk of the Court is ORDERED NOT to transmit at this time any

             documents in the above-styled case to the Court of Criminal Appeals until further

             order by this Court.

                   By the following signature, the Court adopts the State's Proposed Order

             Designating Issues in cause number 132. 927-C.

                                SIGNED on the
i'

                                                                          FILED
                                                                          Chris Daniel
                                                                          District Clerk


                                 CAUSE NO. 1328927-C
                                                                          SEP 0 2 2014

     EX PARTE                                   §

                                                §     OF

     MERIA JAMES BRADLEY,                       §     HARRIS COUNTY, TEXAS
       Applicant
                                CERTIFICATE OF SERVICE

           Service has been accomplished by sending a copy of this instrument to the

     following address:

                 Mr. Meria James Bradley
                 TDCJ # 1837524
                 Polunsky Unit
                 3872 FM 350 South
                 Livingston, Texas 77351

           SIGNED this 2nd day of September, 2014.



                                            Respectfully submitted,




                                            Sharon Y. Chu
                                            Assistant District Attorney
                                            Harris County, Texas
                                            1201 Franklin, Suite 600
                                            Houston, Texas 77002
                                            (713) 755-6657
                                            Texas Bar ID 24051950




                                            2
                                                  CHRIS DANIEL
                                          HARRIS COUNTY DISTRICT CLERK



September 5, 2014

DEVON ANDERSON
DISTRICT ATTORNEY
HARRIS COUNTY TEXAS


To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ filed in
cause number 1328927-C in the 183rd District Court.

D        State's Original Answer Filed

D        Affidavit

[:] Court Order Dated September 4, 2014

D      Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

D      Respondent's Proposed Findings of Fact and Order

D      Other

Sinc~ey,
     i              '
Roxana arcia, Deputy
Criminal Post Trial

rg

Enclosure(s)- STATE'S PROPOSED ORDER DESIGNATING ISSUES




                    1201 FRANKLIN   •   P.O. BOX 4651   •   HOUSTON, TEXAS   77210-4651   • (888) 545-5577

PAGE   I   OF   I                                                                                       REV: 01-02-04
                                            CHRIS DANIEL
                                    HARRIS COUNTY DISTRICT CLERK



September 5, 2014

BRADLEY, MERIA JAMES# 1837524
POLONSKY UNIT
3872 FM 350 SOUTH
LIVINGSTON, TX 77351

To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ filed in
cause number 1328927 -C in the 183rd District Court.

D    State's Original Answer Filed

D    Affidavit

~ Court Order Dated September 4, 2014

D    Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

D    Respondent's Proposed Findings of Fact and Order

D    Other

Sin~

Ro~~a,         Deputy
Criminal Post Trial

rg

Enclosure(s)- STATE'S PROPOSED ORDER DESIGNATING ISSUES




              120 I FRANKLIN   •   P.O. BOX 4651 • HOUSTON. TEXAS 77210-4651 • (888) 545-5577

PAGE I OF I                                                                                REV:() 1-02-04
                                  SUPPLEMENTAL
                             CERTIFICATE OF THE CLERK

                                APPLICANT IN CUSTODY


THE STATE OF TEXAS                            { IN THE 183rd DISTRICT COURT

COUNTY OF HARRIS                              { OF HARRIS COUNTY, TEXAS



I, CHRIS DANIEL, District Clerk of Harris County, Texas, do hereby certify that the

foregoing     ·1   pages contain true and correct copies of original records now in my

lawful custody and possession relating to cause number 1328927-C including the

petition, all answers filed by the State, the Order of the Court (entered on the 15TH     day

of JULY,A.D., 2015) and each document, the inclusion of which was thereby ordered.



I further certify the Applicant BRADLEY, MERIA JAMES is in the custody of the Texas

Department of Criminal Justice Institutional Division.



Witness my hand and seal of said Court at Houston, Texas, on this the    {1Jt1 day of
JULY, 2015.




                                  By: _ _ _===